Per Curiam.
This is an original application in this court for a writ of certiorari directed, to the superior court of Snohomish county and to the Honorable John C. Denney, the judge thereof. The affidavit of the relator states, that on the 17th day of November, 1903, the said court, through said judge, made an order appointing one W. P. Bell guardian of the person and estate of relator, the relator being at the time more than seventy-five years of age; that said Bell thereafter pretended to qualify as such guardian, and now claims to be the lawful guardian of the relator, and as such has possession of all of relator’s funds, amounting to about $3,000 in notes and securities; that no notice, citation, or process of any kind was ever issued out of said court in such proceeding, bringing, or seeking to bring, relator within the jurisdiction of said court; that no inquisition of any kind was ever held, and relator was at no time, during or since the pendency of the proceedings, personally or physically present before the court; that no evidence was offered touching the question of relator’s competency or sanity, and in making such order said court acted wholly upon the petition of said Bell, including a certain paper attached thereto designated “Nomination of guardian,” wherein relator purported to nominate said Bell as a suitable person to act as his guardian, and asked that he be appointed guardian of both relator’s person and estate; that thereafter relator specially appeared in said proceeding and moved the court to vacate the order appointing said Bell guardian as aforesaid, upon the ground that the court had no jurisdiction of relator’s person, or of the subject matter of *58said proceeding, which motion was denied. Other facts are alleged in the affidavit, but the above statement essentially covers the necessary facts involved in this application.
It is urged that an appeal will not afford a sufficiently speedy and adequate remedy, for which reason review by certiorari is sought. It has been the uniform rule of this court to deny the writ of certiorari, and the other extraordinary writs of mandamus and prohibition, when it appeared that there was an adequate remedy by appeal. It has also been determined that the delays and annoyances incident to an appeal do not affect the adequacy thereof. State ex rel. Nelson v. Superior Court, 31 Wash. 32, 71 Pac. 601; State ex rel. Carrau v. Superior Court, 30 Wash. 700, 71 Pac. 648; State ex rel. Vincent v. Benson, 21 Wash. 571, 58 Pac. 1066; State ex rel. Washington Dredging & Imp. Co. v. Moore, 21 Wash. 629, 59 Pac. 505; State ex rel. Hibbard v. Superior Court, 21 Wash. 631, 59 Pac. 505; State ex rel. Townsend Gas & Elec. Light Co. v. Superior Court, 20 Wash. 502, 55 Pac. 933.
A clear remedy by appeal exists in favor of the relator, under subd. 7, § 6500, Bal. Code. Following the rule of the above cited cases, the writ is denied.